Case 4:17-cr-20657-MFL-SDD ECF No. 120 filed 09/14/20       PageID.725    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 17-cr-20657
                                                    Hon. Matthew F. Leitman
v.

CAWON LYLES,

          Defendant.
________________________________________________________________/

                  ORDER TO SUPPLEMENT MOTION
             FOR COMPASSIONATE RELEASE (ECF No. 119)

      Defendant Cawon Lyles is federal prisoner who is currently incarcerated at

FCI Phoenix in Phoenix, Arizona. On July 19, 2018, Lyles pleaded guilty in this

Court to one count of brandishing a firearm during and in relation to a crime of

violence in violation of 18 U.S.C. § 924(c). (See Rule 11 Plea Agmt., ECF No. 70.)

The Court subsequently sentenced Lyles to 84 months imprisonment. (See

Judgment, ECF No. 88.)

      On August 28, 2020, Lyles filed a motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A). (See Mot., ECF No. 33.) Under Section 3582(c)(1)(A),

a defendant may not file a motion for compassionate release until “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days



                                         1
Case 4:17-cr-20657-MFL-SDD ECF No. 120 filed 09/14/20        PageID.726    Page 2 of 3




from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” The exhaustion requirement in Section 3582(c)(1)(A) is

“mandatory” and is not subject to any “judge-made exceptions.” United States v.

Alam, 960 F.3d 831, 833–36 (6th Cir. 2020).

      Lyles has not given the Court enough information to determine whether he

has satisfied this exhaustion requirement. Therefore, the Court DIRECTS Lyles to

file a supplement to his motion that informs the Court whether he has submitted a

written request for compassionate release to the warden at FCI Phoenix. If Lyles

has submitted a written request for compassionate release to the warden at FCI

Phoenix, then Lyles shall also inform the Court of the date on which he submitted

the request, whether the warden responded to the request, and the date of the

warden’s response (if any).

      If either (1) Lyles has not submitted a request for compassionate release to the

warden, or (2) Lyles has submitted such a request but 30 days have not lapsed since

the warden received his request, then the Court will dismiss his current motion (ECF

No. 119) without prejudice. In that event, Lyles would be permitted to file a motion

seeking compassionate release upon exhausting his remedies with the warden.

      Additionally, Lyles has not given the Court enough information to determine

whether he is otherwise qualified for compassionate release. Accordingly, the Court




                                          2
Case 4:17-cr-20657-MFL-SDD ECF No. 120 filed 09/14/20     PageID.727   Page 3 of 3




DIRECTS Lyles to use his supplement to also inform the Court why he believes he

qualifies for compassionate release.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE


Dated: September 14, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 14, 2020, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        3
